DETAILED ACTION
1.	This Office action is a First-Action Interview Office Action, treating the claims of Record filed 2/09/2021. Claims 1-20 are pending. Claims 1, 11, and 15 are independent. Because agreement as to allowability was not reached during interview held in 04/26/2022, the proposed amendment filed 4/20/22 is not entered.

See attached interview summary for the interview 04/26/2022.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	See ADS for domestic priority details.

Information Disclosure Statement
4.	IDS filed on 02/09/2021 has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issue, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 2, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alrod et al. (US 2021/0383886 A1).
Regarding independent claim 1, Alrod teaches an apparatus (Fig. 1A memory system, para [0040]), comprising: 
a communication interface (Fig. 1A: 112 or Fig. 2 circuitry); and 
a control circuit (Fig. 1A: 102) coupled to the communication interface, wherein the control circuit is configured to connect to non-volatile memory cells (para [0040]: non-volatile storage), 
wherein the control circuit (para [0198]: “control circuitry 310”) is configured to:  apply one or more reference voltages to a set of the non-volatile memory cells (applied “read reference voltage” for generating an “integration time”. See Fig. 4: sense node 364 and para [0198]);
sense (para [0200]: reading) the set of the non-volatile memory cells for a plurality of different integration times (para [0198]: “…integration time may have several different possible values…”, see para [0200]) while applying the one or more reference voltages (applied “read reference voltage”) to the set of the non-volatile memory cells to generate sensing results (para [0198]: BER results from sensing); and 
calibrate an integration time for at least one reference voltage of the one or more reference voltages based on the sensing results (para [0198]: “…control circuitry…may determine what length of integration time corresponds to the lowest BER…”  and select the parameter or integration time which minimizes the BER estimation …”, see para [0184], para [0185]: “…various parameters used to read the memory cells are calibrated based on the estimated BER...”).
Regarding claim 2, Alrod teaches the apparatus of claim 1, wherein the control circuit is configured to calibrate the integration time for the at least one reference voltage based on a bit error rate estimation scan (BES) using the sensing results (see para [0195], para [0198]), para [0200]).
Regarding claim 3, Alrod teaches the apparatus of claim 1, wherein the control circuit is configured to: generate codewords for data stored in the set of the non-volatile memory cells based on the sensing results (para [0198]), para [0200); and 
calibrate the integration time for the at least one reference voltage based on an error metric of each of the codewords (para [0198]), para [0200]).
Regarding independent claim 11, Alrod teaches a method (method disclosed in Fig. 15, Fig. 18, Fig. 19) comprising: 
applying a set of reference voltages to a word line connected to a group of non- volatile memory cells (para [0050], para [0053], para [0198] in context of Fig. 15, Fig. 18 and Fig. 19: applied read reference voltage and associated “integration time”); 
sensing the group of the non-volatile memory cells for a plurality of different of integration times while applying each reference voltage in the set of reference voltages to the word line to generate sensing results (para [0198], para [0200]); 
generating codewords for data stored in the group of the non-volatile memory cells based on the sensing results (code word is generated o determine associated BER); and 
calibrating an integration time for each reference voltage in the set of reference voltages based on error metrics for the codewords (para [0198]: “integration time” is determined, selected based on BER of code word, see Fig. 15, Fig. 18 and Fig. 19: BER of code word).
Regarding independent claim 15, Alrod teaches a non-volatile storage system (Fig. 3A: integrated memory assembly), comprising: 
non-volatile memory cells (para [0053], para [0050]); 
a word line connected to the memory cells (para [0053], para [0050]); 
a plurality of bit lines, each of the bit lines associated with one of the memory cells (para [0053], para [0050]); 
a power control module (Fig. 3A: 316 and para [0053]: power control circuit) configured to provide a reference voltage to the word line (para [0053]); 
means (controller 310 and Fig. 4 circuitry) for sensing the memory cells for a plurality of integration times while the reference voltage is applied to the word line to generate sensing results for each integration time of the plurality of integration times (para [0198], para [0200]); and 
means for calibrating an integration time for the reference voltage based on the sensing results for each integration time (para [0198], para [0200]).
Regarding claim 16, Alrod teaches the non-volatile storage system of claim 15, wherein the means for calibrating the integration time for the reference voltage based on the sensing results for each integration time is configured to: perform a bit error rate estimation scan (BES) based on the results of sensing the memory cells at the plurality of integration times in order to calibrate the integration time.
(See Claim 2 rejection analysis)


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Koh (US 2020/0402553 A 1): e.g. para [0115], para [0116], para [0092], para [0095], para [0140] applicable for all claims.
Eliash et al. (US 2021/0407613 A 1): para [0098], [0102], para [0186] applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825